DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-9, 12-18, 21-22 are presented for examination.
This action is in response to amendment filed on February 16, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. U.S. Patent Application Publication Number 2019/0149857 A1 (hereinafter Lo), and further in view of Kwak et al. U.S. Patent Application Publication Number 2020/0296434 A1 (hereinafter Kwak).

As per claims 1, 9, Lo discloses a An information processing apparatus (see Dynamic Adaptive Streaming over HTTP (DASH) or DASH Aware Applications (DAA) subscribes to DASH event streams in Abstract) comprising: 
processing circuitry (see DASH aware application (DAA) 214 and DASH client 212 are both part of the retrieval unit 192 as physical unit on page 10 section [0130] and Figure 2) configured to 
receive a media presentation description (MPD) for a content stream (see client device 180 retrieve MPD to determine how to access media on page 10 section [0125]), the MPD including one or more elements that identify one or more event schemes (see application event uses proper scheme identifier to identify the proper application to forward the event, or event scheme identifier as claimed, on page 2 section [0025] and see using identifier, schemeidUri, to identify event schemes on page 15 section [0168] and Figure 7 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]) in a timed metadata track (see timed metadata track messages may contain application-specific metadata and resources for use by DAA 214 on page 15 section [0172] and Figure 9 and see Timed Metadata Track is identified by “track_id” on page 4 section [0074] and [0075]),
notify an application (see application-specific metadata on page 15 section [0172]), based on the one or more elements in the received MPD, of the one or more event schemes (see application event uses proper scheme identifier to identify the proper application to forward the event on page 2 section [0025]) in the timed metadata track of the content stream (see timed metadata track messages may contain application-specific metadata and resources for use by DAA 214 on page 15 section [0172] and Figure 9 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]), 
receive, from the application, a subscription request (see DAA 214 sending a subscription request to an event step 360 on page 16 section [0173] in Figure 9) to an event scheme (see receiving subscription request, or mptEventSubscribe step 320, on page 15 section [00168] and Figure 7) of the one or more event schemes (see using identifier, schemeidUri, to identify event schemes on page 15 section [0168] and Figure 7 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]), and 
dispatch to the application, based on the received subscription request, event messages associated with the event scheme (see sending event message, or mpdEventNotif step 326, based on the identifier on page 15 section [0168] in Figure 7) in the timed metadata track (see DASH client 212 sends timed metadata track data to DAA 214 step 366 on page 16 section [0173] and Figure 9 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]).
Lo do not disclose expressly: each of the one or more elements identifying respective event scheme of a plurality of event schemes in a timed metadata track.
Kwak teaches: each of the one or more elements identifying respective event scheme (see plurality of event elements depending on event scheme, or schemeIdUri, to identify a type of event scheme on page 17 section [0290] and Figure 17) of a plurality of event schemes in a timed metadata track (see PeriodId element identifies a Period for time reference on page 17 section [0285] and see Period element disclose service time for the MPD on page 17 section [0280]).
Lo and Kwak are analogous because they are from the same field of endeavor, DASH/MPD media streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include one or more elements to identify event schemes in a timed metadata.  The motivation for doing so would have been on include needed event element to identify an event or type of the event needed for presenting MDP data (see page 17 section [0290] in Kwak).  Therefore, it would have been obvious to combine Lo and Kwak for the benefit of elements identifying respective event scheme of a plurality of event schemes in a timed metadata track to obtain the invention as specified in claims 1, 9.
Lo do not disclose expressly: the MPD including one or more embedded event stream elements.
Kwak teaches:  the MPD including one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17).
Lo and Kwak are analogous because they are from the same field of endeavor, DASH/MPD media streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use embedded event stream elements in an MPD.  The motivation for doing so would have been to embed needed event element to identify an event or type of the event needed for presenting MDP data (see page 17 section [0290] in Kwak).  Therefore, it would have been obvious to combine Lo and Kwak for the benefit of embedding event stream element to obtain the invention as specified in claims 1, 9.



As per claims 4, 12, Lo and Kwak disclose the information processing apparatus according to claim 1, wherein the processing circuitry is configured to dispatch the event messages associated with the event scheme to the application based on a dispatch mode indicated by the subscription request (see mode information on page 4 section [0147] and see deliveryMode on page section [0166] in Lo).

As per claims 5, 13, Lo and Kwak disclose the information processing apparatus according to claim 1, wherein an embedded event stream element (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17) of the one or more embedded event stream elements of the MPD that identifies the event scheme includes a Uniform Resource Identifier (URI) of the event scheme (see using identifier, schemeidUri, to identify event schemes on page 15 section [0168] in Lo). 

As per claims 6, 14, Lo and Kwak disclose the information processing apparatus according to claim 5, wherein the embedded event stream element (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17 in Kwak) of the MPD indicates a value for the embedded event stream element (see receiving subscription request, or mptEventSubscribe step 320, on page 15 section [00168] and Figure 7 in Lo), and the URI and the value identify the event scheme (see mpdEventSubscribe with schemeIdUri, or URI as claimed, and value, or value as claimed, on page 15 section [0168] and Figure 7 and on page 3 section [0029] in Lo).

As per claims 7, 15, Lo and Kwak disclose the information processing apparatus according to claim 1, only a subset of the plurality of event schemes is identified by the one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17 in Kwak) of the MPD (see subset of representations with individual representations of adaptation sets for sets of elements on page 8 section [0110] in Lo).

As per claims 8, 16, Lo and Kwak disclose the information processing apparatus according to claim 1, wherein the one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17 in Kwak) of the MPD are included in common attributes and elements of the MPD (see common sets of characteristics for representations on page 8 section [0109] in Lo).



As per claim 17, Lo discloses the method for providing a timed metadata track of a content stream, the method comprising: 
generating (see encapsulation unit 150 forming a manifest files such as MPD on page 8 section [0107]) the timed metadata track (see timed metadata track messages may contain application-specific metadata and resources for use by DAA 214 on page 15 section [0172] and Figure 9) for the content stream, the timed metadata track including event messages associated with one or more event schemes (see application event uses proper scheme identifier to identify the proper application to forward the event on page 2 section [0025] and see using identifier, schemeidUri, to identify event schemes on page 15 section [0168] and Figure 7 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]); 
 generating a media presentation description (MPD) (see forming a manifest files such as MPD on page 8 section [0107]) including one or more elements that identifies at least one of the one or more event schemes (see application event uses proper scheme identifier to identify the proper application to forward the event, or event scheme identifier as claimed, on page 2 section [0025] and see using identifier, schemeidUri, to identify event schemes on page 15 section [0168] and Figure 7 and see method of Figure 9 may be performed in conjunction with Figure 7 on page 16 section [0173]) in the timed metadata track (see timed metadata track messages may contain application-specific metadata and resources for use by DAA 214 on page 15 section [0172] and Figure 9 and see Timed Metadata Track is identified by “track_id” on page 4 section [0074] and [0075]);  and 
providing the MPD to an information processing apparatus (see encapsulation unit 150 provides manifest file such as MPD to server device 160 on page 8 section [0108]).
Lo do not disclose expressly: each of the one or more elements identifying respective event scheme of a plurality of event schemes in a timed metadata track.
Kwak teaches: each of the one or more elements identifying respective event scheme (see plurality of event elements depending on event scheme, or schemeIdUri, to identify a type of event scheme on page 17 section [0290] and Figure 17) of a plurality of event schemes in a timed metadata track (see PeriodId element identifies a Period for time reference on page 17 section [0285] and see Period element disclose service time for the MPD on page 17 section [0280]).
Lo and Kwak are analogous because they are from the same field of endeavor, DASH/MPD media streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include one or more elements to identify event schemes in a timed metadata.  The motivation for doing so would have been on include needed event element to identify an event or type of the event needed for presenting MDP data (see page 17 section [0290] in Kwak).  Therefore, it would have been obvious to combine Lo and Kwak for the benefit of elements identifying respective event scheme of a plurality of event schemes in a timed metadata track to obtain the invention as specified in claim 17.
Lo do not disclose expressly: the MPD including one or more embedded event stream elements.
Kwak teaches:  the MPD including one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17).
Lo and Kwak are analogous because they are from the same field of endeavor, DASH/MPD media streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use embedded event stream elements in an MPD.  The motivation for doing so would have been to embed needed event element to identify an event or type of the event needed for presenting MDP data (see page 17 section [0290] in Kwak).  Therefore, it would have been obvious to combine Lo and Kwak for the benefit of embedding event stream element to obtain the invention as specified in claim 17.


As per claim 18, Lo and Kwak disclose the method according to claim 17, wherein the generating comprises: generating a plurality of MPD, the MPDs identifying different event schemes of the plurality of event schemes in the timed metadata track (see providing manifest file with different media representations 168A-168N on page 8 section [0108] in Lo).

As per claim 21, Lo and Kwak disclose the information processing apparatus according to claim 1, wherein the one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17 in Kwak) includes a plurality of embedded event stream elements, each of the embedded event stream elements identifying different event schemes of the plurality of event schemes (see plurality of event elements depending on event scheme, or schemeIdUri, to identify a type of event scheme on page 17 section [0290] and Figure 17 in Kwak).

As per claim 22, Lo and Kwak disclose the information processing apparatus according to claim 21, wherein the timed metadata track is different from an inband event stream that is specified by an inband event stream element (see inband event stream on page 4 section [0070] and see inband event stream identified by parameters “schemeIdUri” and “value” on page 4 section [0072] is different from the event stream element identified by Time_Metadata Track on page 4 section [0074] in Lo).


Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
As per claims 1, 9, 17, the applicant asserts that Lo and Kwak do not disclose: the MPD including one or more embedded event stream elements (see Remarks on page 8).  The examiner respectfully disagrees.
Kwak teaches:  the MPD including one or more embedded event stream elements (see event stream element on page 17 section [0286] embedded in an MPD on page 17 section [0281] and Figure 17).
Lo and Kwak are analogous because they are from the same field of endeavor, DASH/MPD media streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use embedded event stream elements in an MPD.  The motivation for doing so would have been to embed needed event element to identify an event or type of the event needed for presenting MDP data (see page 17 section [0290] in Kwak).  Therefore, it would have been obvious to combine Lo and Kwak for the benefit of embedding event stream element to obtain the invention as specified in claims 1, 9, 17.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451